Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-13-00296-CV

                              Robert SOTO Jr. and Sylvia Soto,
                                        Appellants

                                             v.

                  WELLS FARGO BANK N.A. and George Paniagua,
                                Appellees

                From the 73rd Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-CI-04719
                  Honorable Barbara Hanson Nellermoe, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED. We
ORDER that appellants, Robert Soto Jr. and Sylvia Soto, bear all costs of this appeal.

      SIGNED July 10, 2013.


                                              _________________________________
                                              Luz Elena D. Chapa, Justice